NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1
 


                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted August 18, 2014*
                                Decided August 19, 2014

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 14‐1714

ANDREW U. D. STRAW,                             Appeal from the United States District
    Plaintiff–Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 14‐C‐1420
JOHN F. KLOECKER and
LOCKE LORD LLP,                                 Milton I. Shadur,
     Defendants–Appellees.                      Judge.

                                        O R D E R

       Section 111 of the Medicare, Medicaid, and SCHIP Extension Act of 2007,
42 U.S.C. § 1395y(b)(8), requires that liability insurers and plans electronically report to
Medicare “the details of settlements, judgments, awards, or other payments to Medicare
recipients.” Jeremy Edelson, A Beginner’s Guide to the MMSEA, AmericanBar.org, 
http://www.americanbar.org/content/newsletter/groups/labor_law/err_ezine/2013/


       *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1714                                                                         Page 2

sum2013/mmsea.html (last visited Aug. 7, 2014). This reporting requirement is aimed at
reducing the risk that Medicare will be charged for services reimbursed from other
sources. See Mandatory Insurer Reporting (NGHP), CMS.GOV, http://www.cms.gov/
Medicare/Coordination‐of‐Benefits‐and‐Recovery/Mandatory‐Insurer‐Reporting‐For‐
Non‐Group‐Health‐Plans/Overview.html (last modified July 10, 2014). Failure of an
insurer or plan to report the information of an eligible claimant can result in daily
$1,000 fines. 42 U.S.C. § 1395y(b)(8)(E)(i). Relying on section 111, an attorney at Locke
Lord LLP sent a letter and e‐mail to Andrew Straw describing the reporting
requirement under section 111 and asking Straw to provide the firm information,
including his Social Security or Medicare number. Straw responded by suing Locke
Lord and the attorney claiming racketeering violations. See 18 U.S.C. § 1964. 

       Straw, an attorney, is licensed to practice in Indiana and Virginia but lives in a
Chicago suburb. He has a pending lawsuit in the Circuit Court of Cook County against
Paddock Publications, Inc., which Locke Lord represents. That state lawsuit derives
from letters that Straw, who is eligible for Medicare because of a disability, had sent to
area businesses demanding $5,000 because they lacked handicapped parking spaces.
A newspaper owned by Paddock Publications reported Straw’s actions, and some
readers, who characterized his actions as extortionate, posted negative comments about
him on the newspaper’s website. Straw then sued the newspaper for defamation. The
lawsuit prompted Locke Lord to send the letter requesting Straw’s information.

        In his federal complaint Straw claims that Locke Lord is an enterprise that
engaged in mail‐ and wire fraud, see 18 U.S.C. §§ 1341, 1343, by sending the letter and
e‐mail that, he says, threatened to charge him $1,000 per day if he did not disclose
private, personal information. He seeks $15 million, three times the amount demanded
in his ongoing state lawsuit.

        The district court concluded that Straw’s racketeering claim is frivolous and that
the letter he received from Locke Lord was “a legitimate inquiry” concerning the state
lawsuit. Opining that Straw misconceives how civil RICO works and is attempting to
“bootstrap” the firm’s letter into a criminal violation, the court dismissed the federal
suit and denied Straw’s motion to reconsider.

       Straw lists 16 issues for our review, but he elaborates on none of them. Instead,
he simply repeats the allegations from his complaint and accuses the district court of
abusing its discretion. Whether Locke Lord or its client had a reporting obligation under
section 111, and if so whether the firm’s letter to Straw was an appropriate means of
No. 14‐1714                                                                         Page 3

requesting relevant information, are questions irrelevant to our decision. Cf. Katrina J.
Valencia, What is MMSEA Section 111 and How Does it Affect Me, My Practice, and My
Clients?, DEPO.COM, http://www.depo.com/E‐letters/TheDiscoveryUpdate/2010/
February/Articles/mmsea.html (last visited Aug. 7, 2014) (advising defense counsel to
prepare, immediately after receiving a complaint, a letter explaining the reporting
requirements). We agree with the district court that Straw’s lawsuit under RICO is
frivolous, as is this appeal. Accordingly, we AFFIRM the judgment and order Straw to
SHOW CAUSE within 30 days why he should not be sanctioned under FED. R.
APP. P. 38 for taking this appeal. We also DENY Straw’s motion to disqualify Miller,
Shakman & Beem LLP as attorneys for the appellees in this case.